PER CURIAM:
Antonio D. Tisdale seeks to appeal the district court’s order accepting the magistrate judge’s recommendation to grant Defendants summary judgment as to five of Tisdale’s seven grounds for habeas relief under 28 U.S.C. § 2254 (2000) and deny Defendants summary judgment on the remaining two grounds with leave to refile. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Tisdale seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny a certificate of appealability and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.